Case 1:20-cr-10111-RWZ Document1 Filed 01/27/20 Page 1 of 1

AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

 

United States of America )
Vv. )
CHARLES LIEBER ) Case No.

) 20-mj-2158-MBB
)
)
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 28, 2018 & January 10, 2019 in the county of Middlesex in the
District of Massachusetts , the defendant(s) violated:
Code Section Offense Description

18 U.S.C. § 1001(a)(2) Making false statements to the agency of the United States Government

This criminal complaint is based on these facts:

See attached affidavit of FBI Special Agent Robert Plumb.

@M Continued on the attached sheet. | | SY 4

Complainant’s signature

Robert Piymiby EB} Special Agent
* 2 a
/ s&, definted ng ane, Htle

 

fo} : NYy
fit Ve

f

     
  

      
 

Sworn to before me and signed in my presence.

 

Nein ie , No
City and state: Boston, MA 49R. algae

Printed name and title

 

 
